DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the compressed mineral fibre material".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (EP1228812 A1) in view of Huntzinger(US 2015/0069150A1).
Regarding claim 9, Andersen teaches a method for applying a surface coating on edges of a mineral fibre board (or tile, tile element) (abstract, [0003], [0007]) comprising: proving a mineral fibre board, the mineral fibre board having a first and second edge situated opposite of each other, applying a surface coating fluid to the first edge of the mineral fibre board, wherein the surface coating fluid is water based acrylic paint for example, implicitly the water based coating fluid extending between the two opposite major surfaces, wherein the applying the water based coating fluid is performed by a applicator in a conveyor with a relative speed about 20-60 m/min, implicitly wherein the water based coating fluid is applied to the side edge surface such that a coating layer is formed comprising an outer coating layer extending beyond the side edge surface and an inner coating layer penetrating the side edge surface and extending into the mineral fibre board (or tile, tile element) ([0005], [0029], [0034],  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Andersen does not explicitly teach where in the mineral fibre board (or tile, tile element) having a porosity in the range of 0.92-0.99, nor the wherein the applying the water-based coating material is performed by an applicator head of a continuous vacuum coating apparatus, the applicator head being configured to apply the water-based coating material to the side edge surface of the tile element and to remove excess of the water-based coating material through a vacuum, nor wherein the inner coating layer is given a penetration depth of at least 100 µm.
However, in an analogous art, Huntzinger teaches applying a coating, a water-based paint, to a workpiece by an applicator head, the workpiece is conveyed past the applicator head so that the edge of the workpiece is positioned adjacent and exposed to the applicator bead. The applicator head dispenses a liquid onto the edge of the workpiece and establishes a vacuum to remove excess liquid from the edge, thereby coating the edge with the liquid. ([0005], [0023], Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an applicator head of a continuous vacuum coating apparatus to the method of coating in Andersen, because Huntzinger disclosed the use of coating system with the applicator head of a continuous vacuum coating apparatus to address or improvement of uneven coating, undesired buildup of the liquid, and downtime for maintenance ([0004]).  Andersen in view of Huntzinger do not explicitly teach where in the mineral fibre board (or tile, tile element) having a porosity in the range of 0.92-0.99, nor wherein the inner coating layer is given a penetration depth of at least 100 µm.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
However, examiner interprets the reference as a teaching that disclosed the porosity is too small, the product will be too heavy, whereas the porosity is too large, the desired function will be effect. It is concluded that the porosity of the mineral fibre board or tile is critical and should be treated as a result effective parameter in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apple a mineral fibre board with porosity in the range of 0.92-0.99 to Andersen, because Andersen teach the desired function can only be achieved when the porosity of the mineral fibre board is optimized. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617F.2d 272,205 USPQ215.  Andersen in view of Huntzinger do not explicitly teach wherein the inner coating layer is given a penetration depth of at least 100 µm.   
However, Andersen recognizes that the penetration depth is adjusted by changing the viscosity of coating fluid ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the penetration depth to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).

Regarding claim 10, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the inner coating layer is given a penetration depth range of 100-400µm.  However, Andersen recognizes that the penetration depth is adjusted by changing the viscosity of coating fluid ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the penetration depth to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claim 11, Andersen teaches wherein the water-based coating material is applied to all side edge surfaces extending between the two major surfaces of the tile element ([0023], Figs. 1 and 5).
Regarding claims 13-14, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the outer coating layer is given a thickness or at least 100 µm or in a range of 100-400µm.  Andersen recognizes that the penetration depth is adjusted by changing the viscosity of coating fluid ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the penetration depth to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claim 15, Andersen teaches wherein the water-based coating material is applied to the side edge surface with a wet surface density in the range of 350-650 g/m2 ([0031]).
Regarding claim 16, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the water-based coating material has an operational viscosity in the range of 50- 200 Krebs unit (KU) (about 0.15-11.27 kg/m/s).  However, Andersen recognizes that the viscosity is adjusted by changing the penetration ability ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the viscosity to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claim 17, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the water-based coating material has an operational viscosity in the range of 80-160 KU (about 0.87-6.46 kg/m/s).  However, Andersen recognizes that the viscosity is adjusted by changing the penetration ability ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the viscosity to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claim 18, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the water-based coating material has an operational viscosity in the range of 105-115 KU (about 2.04-2.65 kg/m/s).  However, Andersen recognizes that the viscosity is adjusted by changing the penetration ability ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the viscosity to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claims 19-20, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach wherein the water-based coating material has a dry content of at least 60 wt.%, nor in a range of 60-80 wt.%.  However, Andersen recognizes that the dry content or viscosity of the coating fluid is adjusted by changing the penetration ability ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dry content or viscosity of the coating fluid to yield a desired coated product. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  However, the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Regarding claim 21, Andersen teaches wherein the compressed mineral fibre material has a density is approx. 145 kg/m3 for example ([0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (EP1228812 A1) in view of Huntzinger(US 2015/0069150A1) as applied to claims 9-11 and 13-21, and further in view of Kunze et al. (US 6,296,939 B1).
Regarding claim 12, Andersen in view of Huntzinger taches a method as disclosed above.  Andersen in view of Huntzinger do not explicitly teach further comprising: drying the applied water-based coating material by means of IR-radiation and/ or micro wave radiation.  However, in an analogous art, Kunze teaches a method of coating a hard-fibre with a water-based paints and drying by microwave radiation for example (Col. 2, lines 52-54, Col, 8, lines 8-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply drying the fibre with water-based paints coating by microwave radiation to the method of coating in Andersen, because Kunze disclosed as a rule water-based paints are dried to approximately 6% residual moisture by microwave radiation for heat-sensitive substrate like hard-fibre, wood (Col. 2, lines 52-54, Col, 8, lines 8-26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717